Exhibit 10.2

EXECUTION COPY

TAX ALLOCATION AGREEMENT

TAX ALLOCATION AGREEMENT (this “Agreement”), dated as of November 13th, 2007,
among APP Pharmaceuticals, Inc. (f/k/a Generico Holdings, Inc.), a Delaware
corporation (“Gholdco”), APP Pharmaceuticals, LLC, a Delaware limited liability
company (“Generico”) (Gholdco and Generico, collectively, the “Generico
Parties”), New Abraxis, Inc., a Delaware corporation (to be renamed Abraxis
BioScience, Inc.) (“New Alpha”), and Abraxis BioScience, LLC, a Delaware limited
liability company (“New Alpha, LLC”) (New Alpha and New Alpha, LLC,
collectively, the “Alpha Parties”).

RECITALS

WHEREAS, prior to the Alpha Merger (as defined below), the corporation formerly
known as Abraxis BioScience, Inc. (“Alpha”) was the common parent of an
affiliated group of corporations within the meaning of Section 1504(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), which currently files
consolidated federal Income Tax Returns (the “Affiliated Group”);

WHEREAS, on the date hereof, Alpha merged (the “Alpha Merger”) with and into New
Alpha, LLC, whereby each issued and outstanding share of common stock, $0.001
par value per share, of Alpha (other than shares held by Alpha in treasury) was
converted into one share of common stock, par value $0.001 per share, of Gholdco
(the “Gholdco Common Stock”), with New Alpha, LLC being the surviving entity in
the Alpha Merger and all of its membership interests held by Gholdco;

WHEREAS, as a consequence of the Alpha Merger, Alpha ceased to exist and Gholdco
became the common parent of the Affiliated Group;

WHEREAS, pursuant to the Separation Agreement dated as of the date hereof
between the Generico Parties and the Alpha Parties (as may be amended from time
to time in accordance with its terms, the “Separation Agreement”), Gholdco will
distribute to its stockholders on a pro rata basis, all of the issued and
outstanding shares of New Alpha common stock (“New Alpha Common Stock”) (as
described more fully in the Separation Agreement, the “Share Distribution”) and
New Alpha will change its name to Abraxis BioScience, Inc.;

WHEREAS, in connection with the transactions contemplated by the Separation
Agreement, one or more of the Generico Group members will incur an aggregate of
up to $1.0 billion of indebtedness, the “Debt Financing”;

WHEREAS, the parties to this Agreement intend that (i) the Alpha Merger will
qualify as a tax-free reorganization within the meaning of Section 368(a)(1)(F)
of the Code, (ii) following the Alpha Merger, Gholdco, as the “successor” to
Alpha for Tax purposes, became the common parent of the Affiliated Group;
(iii) the New Alpha Contribution and the Cash Contribution followed by the Share
Distribution will qualify as a tax-free reorganization within the meaning of
Section 368(a)(1)(D) of the Code; and (iv) the Share Distribution will qualify
as a distribution eligible for nonrecognition under Sections 355(a) and 361(c)
of the Code;

 

1



--------------------------------------------------------------------------------

WHEREAS, after the Distribution Date (as defined in the Separation Agreement),
neither New Alpha, New Alpha, LLC nor any of the Alpha Subsidiaries (as
hereinafter defined) will be a member of the Affiliated Group for federal income
tax purposes, at all times from its formation through the Distribution Date, New
Alpha, LLC will be disregarded as an entity separate from New Alpha for U.S.
federal income tax purposes, and at all times from its formation through the
Distribution Date, Generico will be disregarded as an entity separate from New
Alpha or Gholdco for U.S. federal income tax purposes;

WHEREAS, after the Share Distribution the Affiliated Group shall continue and
Gholdco shall be treated as the common parent of the Affiliated Group for
federal income tax purposes; and

WHEREAS, the Generico Group and the Alpha Group (as hereinafter defined) desire
on behalf of themselves and their successors to set forth their rights and
obligations with respect to Taxes due for periods before, on and after the
Distribution Date.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. General. Capitalized terms used in this Agreement have the
meanings set forth in this Agreement, or, when not so defined, in the Separation
Agreement. As used in this Agreement, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):

“Affiliate” has the meaning set forth in the Separation Agreement.

“Affiliated Group” has the meaning set forth in the first recital.

“Agreement” means this Tax Allocation Agreement as the same may be amended from
time to time.

“Alpha” has the meaning set forth in the first recital.

“Alpha Business” has the meaning set forth in the Separation Agreement.

“Alpha Group” means New Alpha, New Alpha, LLC and the Alpha Subsidiaries.

“Alpha Indemnified Parties” has the meaning set forth in the Separation
Agreement.

 

2



--------------------------------------------------------------------------------

“Alpha Merger” has the meaning set forth in the second recital.

“Alpha Parties” has the meaning set forth in the preamble.

“Alpha Separate Group Basis” means, in the case of any Covered Group Return, the
amount of Covered Group Taxes for such Covered Group Return that would have been
due if the underlying Covered Group conducted solely the Alpha Business and did
not conduct the Generico Business and was computed (i) by taking into account
elections and accounting methods actually used in computing the Covered Group
Taxes for such Covered Group Return and (ii) with such other adjustments as are
contemplated by this Agreement.

“Alpha Subsidiary” means each direct and indirect Subsidiary of Alpha
immediately after the Distribution.

“Alpha Taxes” means all Taxes to the extent related to the Alpha Business. The
amount of Alpha Taxes for the 2007 taxable year shall be deemed to be zero.

“Claim” has the meaning set forth in Section 3.03.

“Code” has the meaning set forth in the first recital.

“Combined Return” has the meaning set forth in Section 2.14.

“Controlling Party” means the party described as the Controlling Party in
accordance with Section 3.01.

“Covered Group” means, the group of Persons that join in the filing of a Covered
Group Return.

“Covered Group Return” means any Tax Return (including any consolidated,
combined, or unitary Tax Return) that includes both Alpha Taxes and Generico
Taxes for a period that ends prior to or includes the Distribution Date.

“Covered Group Taxes” means any Taxes reportable on a Covered Group Return.

“Debt Financing” has the meaning set forth in the fifth recital.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Filing Party” has the meaning set forth in Section 2.09.

“Final Determination” means with respect to any issue (a) a decision, judgment,
decree or other order by any court of competent jurisdiction, which decision,
judgment, decree or other order has become final and not subject to further
appeal, (b) a closing agreement (whether or not entered into under Section 7121
of the Code) or any other binding settlement agreement (whether or not with the
IRS) entered into in connection with or in contemplation of an administrative or
judicial proceeding, (c) the completion of the highest level of administrative
proceedings if a judicial contest is not or is no longer available, or (d) any
other final disposition, including by reason of the expiration of the applicable
statute of limitations.

 

3



--------------------------------------------------------------------------------

“Generico” has the meaning set forth in the preamble.

“Generico Business” has the meaning set forth in the Separation Agreement.

“Generico Group” means Gholdco, Generico and the Generico Subsidiaries.

“Generico Indemnified Parties” has the meaning set forth in the Separation
Agreement.

“Generico Parties” has the meaning set forth in the preamble.

“Generico Subsidiary” means each direct and indirect Subsidiary of Generico
other than a member of the Alpha Group.

“Generico Tainting Act” means:

(a) any action (or failure to take any reasonably available action) after the
Distribution Date by any of the Generico Parties or any Affiliate of the
Generico Parties other than an action contemplated by any of the Transaction
Agreements;

(b) any acquisition or other transaction involving the equity of any member of
the Generico Group (other than the distribution of the New Alpha Common Stock in
the Share Distribution); or

(c) any Prohibited Act performed by any of the Generico Parties or any Affiliate
of the Generico Parties;

“Generico Taxes” means all Taxes to the extent related to the Generico Business.

“Gholdco” has the meaning set forth in the preamble.

“Gholdco Common Stock” has the meaning set forth in the second recital.

“Governmental Entity” has the meaning set forth in the Separation Agreement.

“Income Tax” means any Tax measured by or imposed on or in lieu of net income.

“Income Tax Return” means any Tax Return relating to Income Taxes.

“Indemnifiable Losses” has the meaning set forth in the Separation Agreement.

“Indemnified Parties” has the meaning set forth in Section 3.02(b).

 

4



--------------------------------------------------------------------------------

“Independent Firm” has the meaning set forth in Article VI.

“IRS” means the United States Internal Revenue Service.

“Liable Party” has the meaning set forth in Section 2.09.

“New Alpha” has the meaning set forth in the preamble.

“New Alpha Common Stock” has the meaning set forth in the fourth recital.

“New Alpha, LLC” has the meaning set forth in the preamble.

“Person” has the meaning set forth in the Separation Agreement.

“Post-Distribution Period” means any Taxable year or other Taxable period
beginning after the Distribution Date and, in the case of any Taxable year or
other Taxable period that begins on or before and ends after the Distribution
Date, that part of the Taxable year or other Taxable period that begins at the
beginning of the day after the Distribution Date.

“Pre-Distribution Period” means any Taxable year or other Taxable period that
ends on or before the close of the Distribution Date and, in the case of any
Taxable year or other Taxable period that begins on or before and ends after the
Distribution Date, that part of the Taxable year or other Taxable period through
the close of the Distribution Date.

“Prior Payments” means, for any type of Tax Return and any Taxable year, all
payments previously made to a Governmental Entity in respect of such Tax Return
for such Taxable year and the amount of any overpayment for a prior Taxable
period that is creditable against the liability reportable on such Tax Return
for such Taxable year.

“Private Letter Ruling” has the meaning set forth in the Separation Agreement.

“Prohibited Acts” has the meaning specified in Section 4.02(a).

“Restricted Period” has the meaning specified in Section 4.02(a).

“Restructuring Taxes” means any Taxes (and other liabilities, including, without
limitation, liability to stockholders and the costs of defending against the
imposition of such Taxes and other liabilities) of any member of the Generico
Group or the Alpha Group arising from or attributable to one or more of the
Transactions, including but not limited to (a) any failure of the Share
Distribution to constitute a tax-free distribution under Section 355 and
Section 368(a)(1)(D) of the Code, or (b) any failure of any stock of New Alpha
to qualify as “qualified property” within the meaning of Section 355(c)(2) or
Section 361(c)(2) of the Code because of the application of Section 355(d) or
Section 355(e) of the Code to the Share Distribution.

 

5



--------------------------------------------------------------------------------

“Ruling Request” means the ruling request and any other materials (including the
attachments and supplemental submissions to the IRS) delivered or deliverable by
the Alpha Parties and others in connection with the issuance by the IRS of the
Private Letter Ruling.

“Separation Agreement” has the meaning set forth in the fourth recital.

“Share Distribution” has the meaning set forth in the fourth recital.

“Straddle Period” has the meaning set forth in Section 2.05.

“Subsidiary” means, when used with respect to any Person, any corporation or
other organization, whether incorporated or unincorporated, at least a majority
of the securities or other interests of which having by their terms ordinary
voting power to elect a majority of the board of directors or others performing
similar functions with respect to such corporation or other organization is
directly or indirectly owned or controlled by such Person or by any one or more
of its Subsidiaries, or by such Person and one or more of its Subsidiaries.

“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) has the meaning set
forth in the Separation Agreement.

“Tax Carryover Attribute” has the meaning specified in Section 2.08.

“Tax Liability Issue” has the meaning set forth in Section 3.02(b).

“Tax Return” means any return, report or similar statement filed or required to
be filed with respect to any Tax (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return or
declaration of estimated Tax.

“Transaction Taxes” has the meaning set forth in Section 2.04(b).

ARTICLE II

TAX RETURNS, TAX PAYMENTS AND TAX SHARING OBLIGATIONS

SECTION 2.01. Obligations to File Tax Returns.

(a) Gholdco shall prepare and timely file or cause to be timely filed all Tax
Returns with respect to any member of the Alpha Group or the Generico Group that
are due (after taking into account any extensions properly filed) before the
Distribution Date.

(b) From and after the Distribution Date, Gholdco shall prepare and timely file
or cause to be timely filed (i) all Covered Group Returns and (ii) any Tax
Returns that relate solely to the Generico Business (including all Income Tax
Returns with respect to one or more members of the Generico Group that do not
include any members of the Alpha Group).

 

6



--------------------------------------------------------------------------------

(c) From and after the Distribution Date, New Alpha shall prepare and timely
file or cause to be timely filed any Tax Returns that relate solely to the Alpha
Business (including all Income Tax Returns with respect to one or more members
of the Alpha Group that do not include any members of the Generico Group).

(d) All Covered Group Returns and all other Tax Returns relating to (i) any
member of the Generico Group for Taxable years or periods ending on or before or
including the Distribution Date and (ii) any member of the Alpha Group that are
required to be filed by Gholdco pursuant to this Agreement, shall (to the extent
permitted by Applicable Laws) be prepared on a basis consistent with the
elections, methods of accounting, positions, conventions and principles of
taxation and the manner in which any Tax item or other information is reported
as reflected in comparable Tax Returns filed before the date of this Agreement,
provided that a different method can be used (x) if it would not materially
increase Taxes for which the Alpha Group would be responsible under this
Agreement or (y) with the prior written consent of New Alpha (such consent not
to be unreasonably withheld). The preceding sentence shall not apply to the
extent (i) otherwise contemplated or required by the Ruling Request or Private
Letter Ruling, or (ii) necessary to comply with any change in Applicable Laws.
Consent shall not be considered unreasonably withheld within the meaning of the
second preceding sentence if such different method would increase Taxes for
which the Alpha Parties would be responsible under this Agreement and for which
Gholdco does not compensate the Alpha Parties. Gholdco shall (A) make available
to New Alpha any Tax Return it is responsible for filing pursuant to
Section 2.01(a) at least 30 calendar days prior to filing, provided that New
Alpha shall supply Gholdco with all information regarding any member of the
Alpha Group necessary for preparing such Return at least 90 calendar days prior
to the due date (taking into account any available extensions) for filing such
Return, and (B) make reasonable revisions to any such Tax Return that are
requested by New Alpha.

(e) Gholdco, New Alpha, or Alpha, as the case may be, shall bear 100% of
out-of-pocket costs, including accountants’ and attorneys’ fees, incurred in
preparing any Tax Returns it is responsible for preparing and filing under
Section 2.01.

SECTION 2.02. Obligation to Remit Taxes. Gholdco and New Alpha shall each timely
remit or cause to be timely remitted any Taxes due in respect of any Tax Return
it is required to file or cause to be filed pursuant to Section 2.01.

SECTION 2.03. Tax Indemnity; Prior Agreements; Refunds.

(a) From and after the Distribution Date, the Alpha Parties shall indemnify,
defend, and hold harmless the Generico Indemnified Parties from and against, any
and all Indemnifiable Losses incurred or suffered by one or more of the Generico
Indemnified Parties in connection with, relating to, arising out of, or due to,
directly or indirectly, (i) any Alpha Taxes (including, for the avoidance of
doubt, any Alpha Taxes arising from a redetermination thereof from an audit or
examination of a Pre-Distribution Period or Straddle Period);

 

7



--------------------------------------------------------------------------------

and (ii) any amount for which New Alpha is liable under Section 2.04. Any amount
payable by the Alpha Parties to the Generico Parties with respect to any Tax
pursuant to this Section 2.03(a) shall be reduced by any direct or indirect
payments made by the Alpha Parties or any Alpha Affiliate with respect to such
Tax after the Distribution Date to any Generico Indemnified Party and by any
Prior Payments made by or on behalf of the Alpha Parties. The portion of a Prior
Payment that is deemed to be on behalf of the Alpha Parties shall be the portion
which bears the same proportion to the Prior Payment as the portion of Covered
Group Taxes to which the Prior Payment relates that constitute Alpha Taxes bears
to the amount of Covered Group Taxes to which the Prior Payment relates for the
taxable year. As an example, if the amount of notional Taxes that constitute
Alpha Taxes for the period beginning on January 1, 2007 and ending on the
Distribution Date was $20X and the amount of notional Taxes that constitute
Generico Taxes for the same period was $30X, then 40 percent of any estimated
Tax payments made with respect to that period shall be deemed to have been made
on behalf of the Alpha Parties.

(b) From and after the Distribution Date, the Generico Parties shall indemnify,
defend, and hold harmless the Alpha Indemnified Parties from and against, any
and all Indemnifiable Losses incurred or suffered by one or more of the Alpha
Indemnified Parties in connection with, relating to, arising out of, or due to,
directly or indirectly, (i) any Generico Taxes (including, for the avoidance of
doubt, any Generico Taxes arising from a redetermination thereof from an audit
or examination of a Pre-Distribution Period or Straddle Period); and (ii) any
amount for which Gholdco is liable under Section 2.04. Any amount payable by the
Generico Parties to the Alpha Parties with respect to any Tax pursuant to this
Section 2.03(b) shall be reduced by any direct or indirect payments made by the
Generico Parties or any Generico Affiliate with respect to such Tax after the
Distribution Date to any Alpha Indemnified Party and by any Prior Payments made
on behalf of the Generico Parties. The portion of a Prior Payment that is deemed
to be on behalf of the Generico Parties shall be the portion which bears the
same proportion to the Prior Payment as the portion of Covered Group Taxes to
which the Prior Payment relates that constitute Generico Taxes bears to the
amount of Covered Group Taxes to which the Prior Payment relates for the taxable
year.

(c) Any and all prior Tax sharing agreements or practices between the Generico
Parties or any Gholdco Subsidiary, on the one hand, and the Alpha Parties or any
Alpha Subsidiary, on the other hand, shall automatically be terminated as of the
Distribution Date (other than any such agreements set forth in the Transaction
Agreements).

(d) From and after the Distribution Date, New Alpha shall be entitled to any
refund of or credit for Alpha Taxes, provided that the Generico Parties shall be
entitled to receive and retain any refund of Taxes to the extent such refund is
attributable to a Tax Carryover Attribute relating to the Generico Business.
From and after the Distribution Date, Gholdco shall be entitled to any refund of
or credit for Generico Taxes.

 

8



--------------------------------------------------------------------------------

SECTION 2.04. Restructuring Taxes; Other Taxes Relating to the Share
Distribution.

(a) Except as otherwise provided in Section 4.02(c) and in the next sentence of
this Section 2.04(a), the Alpha Parties shall be liable for 100% of any
Restructuring Taxes. The Generico Parties shall be liable for any Restructuring
Taxes that are imposed as a result of a Generico Tainting Act.

(b) Notwithstanding Section 2.04(a), the Generico Parties shall be liable for
50% and the Alpha Parties shall be liable for 50% of any sales, transfer, value
added or other similar Taxes or fees (including all real estate, transfer Taxes,
real estate recording fees, patent, copyright, and trademark recording fees and
similar items relating to patents, copyrights and trademarks, but excluding
Restructuring Taxes) payable in connection with the transactions contemplated by
the Separation Agreement (the “Transaction Taxes”). The parties agree to timely
sign and deliver such certificates or forms as are requested by the other party
and may be necessary or appropriate to enable such party to file promptly and
timely the Tax Returns for such Transaction Taxes with the appropriate Taxing
authorities and remit payment of the Transaction Taxes.

SECTION 2.05. Straddle Periods.

(a) The portion of any Covered Group Taxes constituting Alpha Taxes shall be
computed on an Alpha Separate Group Basis. The remaining portion of any Covered
Group Taxes shall constitute Generico Taxes.

(b) Any Tax (including escheat liability) other than Covered Group Taxes (which
Taxes are addressed in Section 2.05(a) above) shall constitute (i) an Alpha Tax
to the extent it relates to the Alpha Business (including any Tax relating to
the Alpha Business attributable to a Pre-Distribution Period for which Gholdco
is liable as the “successor” to Alpha for Tax purposes) and (ii) a Generico Tax
to the extent it relates to the Generico Business.

SECTION 2.06. Pre-Closing vs. Post Closing Issues.

(a) Notwithstanding any other provision of this Agreement, any amount arising by
virtue of (i) the exercise after the Distribution Date of any compensatory
option to acquire New Alpha Common Stock or Gholdco Common Stock or (ii) the
vesting after the Distribution Date of any restricted stock units in New Alpha
or Gholdco shall be deductible by Gholdco, if the holder of such option or
restricted stock unit was employed by Gholdco or a subsidiary of Gholdco from
the date such option or restricted stock unit was granted through the date of
exercise or vesting, as applicable, and deductible by New Alpha, if the holder
of such option or restricted stock unit was employed by New Alpha or a
subsidiary of New Alpha from the date such option or restricted stock unit was
granted through the date of exercise or vesting, as applicable, in each case
except as otherwise determined by the IRS in the Private Letter Ruling or a
Final Determination.

 

9



--------------------------------------------------------------------------------

(b) To the extent required by Applicable Laws, the Taxable year of each member
of the Alpha Group shall close at the close of the Distribution Date and the
Taxable income of such year for Income Tax purposes shall be computed taking
into account the principles of Treasury Regulation Section 1.1502-76(b) or of a
corresponding provision under the laws of an applicable state, local, municipal
or foreign jurisdiction, except that no “ratable allocation election” for
extraordinary items as defined thereunder will be made.

SECTION 2.07. Tax Attributes.

(a) Tax benefit carryforwards to Post-Distribution Periods, including net
operating loss carryforwards, net capital loss carryforwards, foreign Tax credit
carryforwards and research and development credit carryforwards shall be
computed and allocated between the Alpha Business and the Generico Business
based on the group that generated such item, except to the extent otherwise
provided under Applicable Laws. To the extent that a Tax benefit relates to the
Alpha Business but cannot as a matter of law be so allocated, the amount of such
Tax benefit shall reduce any payment obligation of the Alpha Parties under this
Agreement. To the extent that the amount of any such Tax benefit exceeds any
payment obligation of the Alpha Parties under this Agreement, the Generico
Parties shall pay the amount of such excess to the Alpha Parties when a benefit
from such Tax benefit is realized.

(b) The allocation of earnings and profits between Gholdco and the Alpha Parties
shall be reasonably determined by New Alpha pursuant to Section 312(h) of the
Code and the Treasury Regulations promulgated thereunder within six months of
the Distribution Date.

SECTION 2.08. Carryback Provisions. Unless the parties otherwise agree in
writing, the Alpha Parties and the Generico Parties shall elect and shall cause
each of the Alpha Subsidiaries or Generico Subsidiaries to elect, where
permitted by Applicable Laws, to carry forward any loss, credit or similar Tax
attribute arising in a Post-Distribution Period, with respect to a Covered Group
Return (“Tax Carryover Attribute”) that could, in the absence of such election,
be carried back to a Pre-Distribution Period. Any refund or credit of Taxes
resulting from the required carryback to a Covered Group Return of any Tax
Carryover Attribute attributable to the Alpha Business arising in a
Post-Distribution Period shall be for the account and benefit of New Alpha;
provided, however, that Gholdco shall only be required to pay such amount to New
Alpha at the time such amount is actually realized in cash, credit, refund or
offset by the Generico Group after taking into account (i) all other Tax
attributes of the Affiliated Group and (ii) any carryback of any Tax Carryover
Attribute attributable to the Generico Business. Any refund, credit or offset of
Taxes resulting from the carryback of any Tax Carryover Attribute attributable
to the Generico Business arising in a Post-Distribution Period shall be for the
account and benefit of Gholdco. If a member of the Alpha Group recognizes a Tax
Carryover Attribute that, under Applicable Laws, must be

 

10



--------------------------------------------------------------------------------

carried back to a Pre-Distribution Period during which Alpha or any Alpha
Subsidiary joined in filing a Tax Return on a consolidated, combined, or unitary
basis with one or more of Gholdco, Generico or any Gholdco Subsidiary, Gholdco
shall, at the expense of New Alpha, file appropriate refund claims within a
reasonable period after being requested by New Alpha to do so, unless such
filing shall materially adversely affect the liability or any attributes of the
Generico Parties or any of their Affiliates under this Agreement (including the
ability of any member of the Generico Group to carry back a Tax attribute), in
which case such filing shall be subject to Gholdco’s prior written consent (such
consent not to be unreasonably withheld). If a refund claim for which the Alpha
Parties have received payment from the Generico Parties is subsequently
disallowed by the relevant Governmental Entity, the Alpha Parties shall promptly
return such payment to the Generico Parties together with any interest,
penalties and additions to Tax resulting from such disallowance.

SECTION 2.09. General Tax Payments. With respect to any Taxes for which one
party (the “Liable Party”) is liable under Article II and that are to be
remitted in connection with Tax Returns to be filed by the other party (the
“Filing Party”) after the Distribution Date, the Liable Party shall make any
payment of estimated Taxes no later than the fifth day after receipt of written
request (but not before the fifth date preceding the due date for such payment)
from the Filing Party setting forth the Filing Party’s good faith estimate of
the Liable Party’s portion of the estimated Taxes to be remitted. Promptly after
the date that the Tax Return for the Taxable period is due (including
extensions), the Filing Party shall provide a written request to the Liable
Party describing in reasonable detail the amount of any true-up payment owed to
the Filing Party and to be made by the Liable Party or any true-up payment owed
by the Filing Party to the Liable Party as a result of an overpayment by the
Liable Party. A true-up payment shall be made no later than fifteen (15) days
after receipt of the written request for the true-up payment.

SECTION 2.10. Other Payments. Other payments due to a party under Article II
shall be due (a) in the case of the receipt or crediting of a refund, five
(5) days after such receipt or crediting and (b) in the case of a Final
Determination, or the completion of an audit, assessment or examination or
similar event, two (2) days prior to the date payment is to be made to the
Governmental Entity. In the case of a delay in payment, the party required to
have made payment shall pay interest to the other party at a rate equal to the
prime rate of Citibank, N.A. in effect on the date such payment was required to
be made plus 2%.

SECTION 2.11. Payment Failures. If any party required to make a payment
hereunder fails to make such payment when required by this Agreement (or, if no
required time period is specified, within 10 Business Days of written request by
the party to whom the payment is due), the amount due shall bear interest at a
rate equal to the prime rate of Citibank, N.A. in effect on the date such
payment was required to be made plus 2%.

 

11



--------------------------------------------------------------------------------

SECTION 2.12. Notice. Gholdco and New Alpha shall give each other prompt written
notice of any payment that may be due under this Agreement, provided that any
failure to notify shall not cause any party to forfeit substantive rights,
except to the extent the other party is materially prejudiced thereby. Any
payment that may be due under this Agreement is to be made by wire transfer of
immediately available funds to the account designated by Gholdco or New Alpha in
such notice or by any other method as shall be agreed upon by Gholdco and New
Alpha.

SECTION 2.13. Amended Tax Returns. From and after the Distribution Date, the
Generico Parties shall not, and shall not permit any of their Affiliates to,
file any amended Tax Return for any Pre-Distribution Period or Straddle Period
without the prior written consent of New Alpha (such consent not to be
unreasonably withheld) unless such amended Tax Return does not materially
adversely affect the liability or any attributes of the Alpha Parties or any of
their Affiliates under this Agreement or the Separation Agreement (including the
ability of New Alpha to carry back a Tax Carryover Attribute in accordance with
Section 2.08).

SECTION 2.14. Combined Tax Returns. From and after the Distribution Date, if the
Generico Parties and the Alpha Parties shall be required to file a combined Tax
Return in California (a “Combined Return”), (i) Gholdco shall prepare and timely
file or cause to be timely filed such Combined Return; (ii) Gholdco shall timely
remit or cause to be timely remitted any Taxes due in respect of such Combined
Return; and (iii) the respective liability of each of the parties with respect
to the Taxes due in respect of such Combined Return shall be determined in
accordance with Cal. Code Regs., tit. 18, § 25106.5. The amount of the
respective liability of the Alpha Parties shall be Alpha Taxes and the amount of
the respective liability of the Generico Parties shall be Generico Taxes.

SECTION 2.15. Option Deductions.

(a) Except as otherwise required by law, upon the exercise of any option to
purchase New Alpha stock from New Alpha, New Alpha shall claim any Tax deduction
attributable to such exercise on its Tax Returns and no member of the Generico
Group shall claim such deduction on its Tax Returns. Except as otherwise
required by law, upon the exercise of any option to purchase Gholdco stock from
Gholdco, Gholdco shall claim any Tax deduction attributable to such exercise on
its Tax Returns no member of the Alpha Group shall claim such deduction on its
Tax Returns.

(b) Section 2.15(a) shall apply mutatis mutandis to other equity-based
compensation, including restricted stock.

 

12



--------------------------------------------------------------------------------

ARTICLE III

TAX AUDITS

SECTION 3.01. Controlling Party. Except as otherwise provided in this Agreement,
Gholdco shall be the Controlling Party with respect to any Covered Group Tax
relating to the Generico Business and New Alpha shall be the Controlling Party
for any Covered Group Taxes relating to the Alpha Business. The Controlling
Party with respect to any Covered Group Tax shall have the right to control the
conduct and disposition of all audits or other proceedings with respect to such
Covered Group Tax, provided that New Alpha shall (subject to the other
provisions of this Agreement) have the right to conduct and lead any audit or
other proceedings relating to any Restructuring Taxes, unless such Restructuring
Taxes are imposed as a result of a Generico Tainting Act, in which case the
Alpha Parties and the Generico Parties shall jointly control the conduct and
disposition of any audit or other proceedings with respect to such Restructuring
Taxes, at the expense of the Generico Parties.

SECTION 3.02. Tax Contest Procedures. The Controlling Party shall have the
right, in the Controlling Party’s reasonable discretion, to resolve, settle or
agree to any deficiency, claim or adjustment proposed, asserted or assessed in
connection with or as a result of any Tax controversy, including (without
limitation) any audit, protest, or claim for refund, competent authority
proceeding and litigation in Tax Court or any other court of competent
jurisdiction (a “Tax Controversy”), with respect to any Taxes for which the
Controlling Party is responsible as set forth in Section 3.01. Such control
rights shall extend to any matter pertaining to the management and control of a
Tax Controversy, including execution of waivers, choice of forum, scheduling of
conferences and the resolution of any Tax Item and the non-Controlling Party
shall issue to the Controlling Party any powers of attorney or consents as are
necessary to permit the Controlling Party to exercise such rights. Any costs
incurred in the handling or contesting of a Tax Controversy shall be borne by
the Controlling Party.

ARTICLE IV

COOPERATION

The following provisions shall apply from and after the Distribution Date.

SECTION 4.01. Inconsistent Actions. Each party hereto agrees to, and to cause
each of its Affiliates to, (a) report the Alpha Merger as a tax-free
reorganization within the meaning of Section 368(a)(1)(F) of the Code, the Alpha
Contribution followed by the Share Distribution as a tax-free reorganization
within the meaning of Section 368(a)(1)(D) of the Code, and the Share
Distribution as a distribution qualifying for nonrecognition under Sections
355(a) and 361(c) of the Code on all Tax Returns and other filings, (b) comply
with and take no action inconsistent with the representations and covenants
provided to the IRS in connection with obtaining the Private Letter Ruling, and
(c) for the Restricted Period, not fail to be engaged in the conduct of the
active trade or businesses relied upon for purposes of satisfying the
requirements of Section 355(b) of the Code for purposes of the Private Letter
Ruling. For all Post-Distribution Periods, each party to this Agreement agrees
to, and to cause each of its Affiliates to, in the absence of a controlling
change in Applicable Laws or circumstances, report on all Tax Returns the Tax
consequences of the transactions undertaken pursuant to the Transaction
Agreements in accordance with the positions taken with respect to such
transactions to the extent reported on Covered Group Returns filed in respect of
such transactions.

 

13



--------------------------------------------------------------------------------

SECTION 4.02. Prohibited Acts.

(a) For 24 months following the Distribution Date (the “Restricted Period”),
each of the Generico Parties and their Affiliates, on the one hand, and each of
the Alpha Parties and its Affiliates, on the other hand, agree that they will
not (i) redeem or otherwise repurchase any capital stock of Gholdco or New Alpha
other than pursuant to open market stock repurchase programs meeting the
requirements of Section 4.05(1)(b) of Rev. Proc. 96-30, 1996-1 C.B. 696, or
(ii) enter into any agreements or arrangements with respect to transactions or
events (including, but not limited to, capital contributions or acquisitions,
entering into any partnership or joint venture arrangements, stock issuances,
stock acquisitions, option grants, or a series of such transactions or events
(but excluding the Share Distribution)), in the case of each of clauses (i) and
(ii) above that, if considered part of a plan that includes the Share
Distribution would result in one or more Persons acquiring, directly or
indirectly, stock of Gholdco or New Alpha representing a “50-percent or greater
interest” therein within the meaning of Section 355(d)(4) of the Code (any act
inconsistent with the acts described in Section 4.01 hereof and any act
described in clauses (i) and (ii) above, collectively, the “Prohibited Acts”).
Notwithstanding the foregoing, the following shall not be considered a
Prohibited Act: (v) the issuance of any compensatory options by Gholdco, (w) the
issuance of any Gholdco stock pursuant to any Gholdco compensatory option or
restricted stock unit, and (x) the repurchase of any Gholdco restricted stock,
in each case described in clauses (v), (w) and (x), if such action satisfies the
conditions of Treasury Regulation § 1.355-7(d)(8)(i), and (y) the issuance of
stock to a retirement plan qualified under Section 401(a) or 403(a) of the Code
in a transaction that satisfies the requirements of Treasury Regulation
Section 1.355-7(d)(9). For the avoidance of doubt, any issuance of additional
equity or rights to acquire new equity by Gholdco to new investors during the
Restricted Period shall be considered a Prohibited Act.

(b) Notwithstanding the foregoing, a party may take any of the Prohibited Acts,
subject to Section 2.04, if, (i) in the case of the Alpha Parties and their
Affiliates, (A) New Alpha first obtains (at its expense) an opinion in form and
substance reasonably acceptable to Gholdco of Fried, Frank, Harris, Shriver &
Jacobson LLP or another nationally recognized law firm or “big four” accounting
firm reasonably acceptable to Gholdco, which opinion may be based on usual and
customary factual representations, or (B) at New Alpha’s request, Gholdco (at
New Alpha’s expense) obtains a supplemental ruling from the IRS, or, (ii) in the
case of Gholdco and its Affiliates, (A) Gholdco first obtains (at its expense)
an opinion in form and substance reasonably acceptable to New Alpha of a
nationally recognized law firm or “big four” accounting firm reasonably
acceptable to New Alpha, which opinion may be based on usual and customary
factual representations or (B) Gholdco (at its expense) obtains a supplemental
ruling from the IRS, in each case that such Prohibited Act(s), and any
transaction related thereto, should not affect (i) the qualification of the
Share Distribution under Section 355 and Section 368(a)(1)(D) of the Code and
(ii) the nonrecognition of gain to Gholdco in the Share Distribution. A party
may also take any of the Prohibited Acts, subject to Section 2.04, with the
written consent of the other party in the other party’s sole and absolute
discretion. During the Restricted Period, the parties shall provide, and shall
cause their respective

 

14



--------------------------------------------------------------------------------

Affiliates to provide, all information reasonably requested by the other party
relating to any transaction involving an acquisition (directly or indirectly) of
that party’s stock within the meaning of Section 355(e) of the Code. The parties
hereto agree that the payment of monetary compensation would not be an adequate
remedy to a breach of the obligations described in the Prohibited Acts, and each
party consents to the issuance and entry of an injunction to prevent a breach of
the obligations contained in the Prohibited Acts, subject to the waiver and
consent described in the preceding sentence. New Alpha represents that, to its
knowledge, from the date of this Agreement until the time of the Share
Distribution, and except as contemplated by the Transaction Agreements, there
will be no agreement, understanding, arrangement or substantial negotiations by
Gholdco (or any of its Subsidiaries) concerning any acquisition of Gholdco stock
for purposes of applying Treas. Reg. § 1.355-7(d)(3) and an opinion and/or
ruling obtained in accordance with Section 4.02(b)(ii) may assume the accuracy
of such representation.

(c) Notwithstanding anything in this Agreement to the contrary, a party shall be
responsible for, and shall indemnify the other party and hold the other party
harmless from, any Restructuring Taxes resulting from any Prohibited Act taken
by such party or any of their Affiliates, regardless of whether the exception
contained in Section 4.02(b) is satisfied with respect to such act.

SECTION 4.03. Cooperation with Respect to Tax Return Filings, Examinations and
Tax Related Controversies. In addition to any obligations imposed pursuant to
the Separation Agreement, each party shall fully cooperate with the other party
and its representatives, in a prompt and timely manner, in connection with
(i) the preparation and filing of and (ii) any inquiry, audit, redetermination,
examination, investigation, dispute, or litigation involving, any Tax Return
required to be filed by such other party pursuant to this Agreement. Such
cooperation shall include, but not be limited to, (A) the execution and delivery
to such other party of any power of attorney required to allow such other party
and its counsel to participate in or control any inquiry, audit or other
administrative proceeding and to assume the defense or prosecution, as the case
may be, of any suit, action or proceeding pursuant to the terms of and subject
to the conditions set forth in Article III, and (B) making available, during
normal business hours, and within 15 days of any written request therefor, all
books, records and information, and the assistance of all officers and
employees, necessary or useful in connection with the preparation of any Tax
return or any Tax inquiry, audit, redetermination, examination, investigation,
dispute, litigation or any other matter. Any recoveries by the Generico Parties,
the Alpha Parties, or any of their respective Affiliates against third parties
(including awards for damages) relating to Restructuring Taxes shall be shared
and allocated by the parties consistently with the allocation of the underlying
Restructuring Taxes.

 

15



--------------------------------------------------------------------------------

ARTICLE V

RETENTION OF RECORDS; ACCESS

The Alpha Group and the Generico Group shall retain all Information in
accordance with Section 6.04 of the Separation Agreement. At or prior to the
Distribution Date, New Alpha shall make available to Gholdco to copy all
consolidated, combined and unitary Tax Returns of the Affiliated Group and all
notes, workpapers, correspondence and other records related thereto.

ARTICLE VI

DISPUTES

From and after the Distribution Date, if New Alpha and Gholdco cannot agree on
the calculation of any liability under this Agreement, or the interpretation or
application of any provision under this Agreement, either party may provide to
the other party written notice of intent to invoke the dispute resolution
procedures of this Article VI. Within 10 days following the receipt of such
written notice, New Alpha and Gholdco shall jointly retain a nationally
recognized law firm or “big four” accounting firm, which firm is independent of
both parties (the “Independent Firm”), to resolve the dispute. If the parties
cannot jointly agree on an Independent Firm to resolve the dispute within the 10
day period, then each party shall select a nationally recognized law firm or
“big four” accounting firm, which firm is independent of both parties, and both
law or accounting firms shall jointly select an Independent Firm which shall
make the determination under this Article VI. The Independent Firm shall act as
an arbitrator to resolve all points of disagreement and its decision shall be
final and binding upon all parties involved. The Independent Firm shall
determine the appropriate outcome based upon this Agreement with respect to each
disputed item. The Independent Firm shall have 90 days from the date that it is
selected in which to make such determinations, unless New Alpha and Gholdco
mutually agree on an extension of such period or the Independent Firm, in its
discretion, determines that an extension of such period is warranted by
exceptional circumstances. New Alpha and Gholdco shall provide the Independent
Firm with such information or documentation as the Independent Firm deems in its
discretion to be necessary for it to make the determinations requested of it.
Any determination by the Independent Firm shall be in writing. Following the
decision of the Independent Firm, New Alpha and Gholdco shall each take or cause
to be taken any action necessary to implement the decision of the Independent
Firm. The fees and expenses relating to the Independent Firm shall be borne by
the party that such Independent Firm determines has lost the dispute.
Notwithstanding the foregoing, this Article VI shall not apply to any dispute
arising under Section 2.04 or 4.02(c) with respect to the respective liability
of the parties in the event Restructuring Taxes are imposed.

 

16



--------------------------------------------------------------------------------

ARTICLE VII

SURVIVAL OF LIABILITIES

Notwithstanding any other provision in this Agreement, any liabilities under
this Agreement shall survive for 60 days following any applicable statute of
limitation; provided, however, that each party may continue to demand the full
amount of payment to be made with respect to any such liabilities under this
Agreement and such liabilities shall continue to survive until paid in full in
accordance with this Agreement.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01. Entire Agreement; Construction. This Agreement, the Separation
Agreement, and the Ancillary Agreements, including any annexes, schedules and
exhibits hereto or thereto, and other agreements and documents referred to
herein and therein, will together constitute the entire agreement between the
parties with respect to the subject matter hereof and thereof and will supersede
all prior negotiations, agreements and understandings of the parties of any
nature, whether oral or written, with respect to such subject matter.
Notwithstanding any other provisions in this Agreement to the contrary, in the
event and to the extent that there is a conflict relating to Taxes between the
provisions of this Agreement and the provisions of the Separation Agreement or
any other Ancillary Agreements the provisions of this Agreement shall control.

SECTION 8.02. Survival of Agreements. Except as otherwise contemplated by this
Agreement, all covenants and agreements of the parties contained in this
Agreement will remain in full force and effect and survive the Distribution
Date.

SECTION 8.03. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware (without giving effect to
choice of law principles thereof).

 

17



--------------------------------------------------------------------------------

SECTION 8.04. Notices. All notices and other communications hereunder shall be
in writing and shall be deemed duly given (i) on the date of delivery if
delivered personally, (ii) upon confirmation of receipt if delivered by
telefacsimile, (iii) on the first Business Day following the date of dispatch if
delivered by a recognized next-day courier service or (iv) when received if
delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:

(a) If to New Alpha or New Alpha, LLC, or prior to the Share Distribution,
Generico or Gholdco:

Abraxis BioScience, Inc.

11755 Wilshire Boulevard

Suite 2000

Los Angeles, CA 90025

Fax: (310) 883-3138

Attention: General Counsel

with a copy to

Fried, Frank, Harris, Shriver & Jacobson LLP

1001 Pennsylvania Avenue, NW – Suite 800

Washington, DC 20004

Fax: (202) 639-7003

Attention: Alan S. Kaden

(b) If to Gholdco or Generico, to:

APP Pharmaceuticals, Inc.,

1501 East Woodfield Road, Suite 300E

Schaumburg, Illinois 60173

Fax: (847) 413-2652

Attention: President

or to such other persons or addresses as may be designated in writing by the
party to receive such notice as provided above.

SECTION 8.05. Payments. Any payment that may be due under this Agreement is to
be made by wire transfer of immediately available funds to the account
designated by the Alpha Parties or the Generico Parties in such notice or by any
other method as shall be agreed upon by the Alpha Parties and the Generico
Parties.

SECTION 8.06. Consent to Jurisdiction. Each of the Generico Parties and the
Alpha Parties irrevocably agrees that any legal action or proceeding with
respect to this Agreement, the transactions contemplated hereby, any provision
hereof, the breach, performance, validity or invalidity hereof or for
recognition and enforcement of any judgment in respect hereof brought by another
party hereto or its successors or permitted assigns may be brought and
determined in any federal or state court located in the State of Delaware, and
each of the Generico Parties and the Alpha Parties hereby irrevocably submits
with regard to any such action or proceeding for themselves and in respect to
their property, generally and unconditionally, to the exclusive jurisdiction of
the aforesaid courts. Each of the Generico Parties and the Alpha Parties hereby
irrevocably waives, and agrees not to assert, by way of motion, as a defense,
counterclaim or otherwise, in any action or proceeding with respect to this
Agreement, the transactions contemplated hereby, any provision hereof or the
breach, performance, enforcement, validity or invalidity hereof, (a) any claim
that it is not personally subject to the jurisdiction of the above-named courts
for any reason other than the failure to lawfully serve process, (b) that it or
its

 

18



--------------------------------------------------------------------------------

property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) to the fullest extent permitted by
Applicable Laws, that (i) the suit, action or proceeding in any such court is
brought in an inconvenient forum, (ii) the venue of such suit, action or
proceeding is improper and (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts.

SECTION 8.07. Amendments. This Agreement cannot be amended except by a written
agreement executed by New Alpha and Gholdco.

SECTION 8.08. Assignment. No party to this Agreement will (or permit any of the
members of its Group to) convey, assign or otherwise transfer any of its rights
or obligations under this Agreement, in whole or in part, without the prior
written consent of the other parties in their sole and absolute discretion;
provided that the Generico Parties may assign this Agreement and all of their
rights hereunder to their lenders and debt providers for collateral security
purposes. Any conveyance, assignment or transfer requiring the prior written
consent of the other parties pursuant to this Section 8.08 that is made without
such consent will be void ab initio. No assignment of this Agreement will
relieve the assigning party of its obligations hereunder. This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. The obligations of New Alpha and
New Alpha, LLC under this Agreement shall be binding upon any Person that
acquires all or substantially all the assets or stock of New Alpha, whether by
merger, amalgamation or consolidation, asset purchase, stock purchase or
subscription or otherwise, and New Alpha shall not enter into any agreement for
any such transaction that does not so expressly provide in writing. The
obligations of Generico and Gholdco under this Agreement shall be binding upon
any Person that acquires all or substantially all the assets or stock of
Gholdco, whether by merger, amalgamation or consolidation, asset purchase, stock
purchase or subscription or otherwise, and Gholdco shall not enter into any
agreement for any such transaction that does not so expressly provide in
writing.

SECTION 8.09. Captions; Currency. The article, section and paragraph captions
herein and the table of contents hereto are for convenience of reference only,
do not constitute part of this Agreement and will not be deemed to limit or
otherwise affect any of the provisions hereof. Unless otherwise specified, all
references herein to numbered articles or sections are to articles and sections
of this Agreement and all references herein to schedules are to schedules to
this Agreement. Unless otherwise specified, all references contained in this
Agreement, in any schedule referred to herein or in any instrument or document
delivered pursuant hereto to dollars or “$” shall mean United States Dollars.

 

19



--------------------------------------------------------------------------------

SECTION 8.10. Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances other than those as to which it has been held invalid or
unenforceable, will remain in full force and effect and will in no way be
affected, impaired or invalidated thereby. If the economic or legal substance of
the transactions contemplated hereby is affected in any manner adverse to any
party as a result thereof, the parties will negotiate in good faith in an effort
to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.

SECTION 8.11. Parties in Interest. This Agreement is binding upon and is for the
benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement is not made for the benefit of any Person not a party
hereto, and no Person other than the parties hereto or their respective
successors and permitted assigns will acquire or have any benefit, right, remedy
or claim under or by reason of this Agreement.

SECTION 8.12. Schedules. All schedules attached hereto are hereby incorporated
in and made a part of this Agreement as if set forth in full herein. Capitalized
terms used in the schedules hereto but not otherwise defined therein will have
the respective meanings assigned to such terms in this Agreement.

SECTION 8.13. Waivers; Remedies. Any agreement on the part of a party hereto to
waive the performance by the other party of any of its covenants hereunder shall
be valid only if set forth in a written instrument signed on behalf of such
party. No failure or delay on the part of either the Generico Parties or the
Alpha Parties in exercising any right, power or privilege hereunder will operate
as a waiver thereof, nor will any waiver on the part of either the Generico
Parties or the Alpha Parties of any right, power or privilege hereunder operate
as a waiver of any other right, power or privilege hereunder, nor will any
single or partial exercise of any right, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder.

SECTION 8.14. Counterparts. This Agreement may be executed in separate
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts will together constitute the same agreement.

SECTION 8.15. Performance. The Generico Parties will cause to be performed and
hereby guarantee the performance of all actions, agreements and obligations set
forth herein to be performed by any of their Subsidiaries. The Alpha Parties
will cause to be performed and hereby guarantee the performance of all actions,
agreements and obligations set forth herein to be performed by any of their
Subsidiaries.

SECTION 8.16. Enforcement. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms. It is accordingly agreed that the parties
shall be entitled to pursue specific performance of the terms hereof, this being
in addition to any other remedy to which they are entitled at law or in equity.

 

20



--------------------------------------------------------------------------------

SECTION 8.17. Interpretation. Any reference herein to any federal, state, local,
or foreign law shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise. For the purposes
of this Agreement, (a) words in the singular shall be held to include the plural
and vice versa and words of one gender shall be held to include the other gender
as the context requires, (b) the terms “hereof”, “herein”, and “herewith” and
words of similar import shall, unless otherwise stated, be construed to refer to
this Agreement as a whole and not to any particular provision of this Agreement
and (c) the word “including” and words of similar import when used in this
Agreement shall mean “including, without limitation”.

SECTION 8.18. Mutual Drafting. This Agreement shall be deemed to be the joint
work product of the Generico Parties and the Alpha Parties and any rule of
construction that a document shall be interpreted or construed against a drafter
of such document shall not be applicable.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Tax Allocation Agreement to be
executed by their duly authorized representatives.

 

APP PHARMACEUTICALS, INC.

(f/k/a GENERICO HOLDINGS, INC.)

By:   /s/ Patrick Soon-Shiong Name:   Patrick Soon-Shiong Title:   CEO

 

APP PHARMACEUTICALS, LLC By:   /s/ Patrick Soon-Shiong Name:   Patrick
Soon-Shiong Title:   CEO

 

ABRAXIS BIOSCIENCE, LLC By:   /s/ Patrick Soon-Shiong Name:   Patrick
Soon-Shiong Title:   CEO

 

NEW ABRAXIS, INC. By:   /s/ Patrick Soon-Shiong Name:   Patrick Soon-Shiong
Title:   CEO